     LAWRANCE A. BOHM (SBN 208716)
11
     ZANE E. HILTON (SBN 305207)
2    DOUGLAS K. SCHELLER (SBN 320755)
2    BOHM LAW GROUP, INC.
3
     4600 Northgate Boulevard, Suite 210
34   Sacramento, CA 95834
     Telephone: (916) 927-5574
5    Fax: (916) 927-2046
4
6
     Attorneys for Plaintiff, Pamela Lascoe
57

8    JON DAGGETT (SBN 227375)
6
     ROBERT POSTAR (SBN 103538)
 9
     BEN LEWIS (SBN 308326)
 7   HIROSHIMA DAGGETT
10
     10933 Trade Center Drive, Suite 108
11
 8   Rancho Cordova, CA 95670
     Telephone: (916) 288-8600
12
 9
     Facsimile: (916) 929-7335
13
     Attorneys for Defendants,
10
14   AMAZING FACTS INTERNATIONAL
     and ANDREW TAYLOR
15
11
16
12                               UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18
13
19   PAMELA LASCOE,                           CASE NO. 2:19-CV-01436-JAM-DB
14
20                 Plaintiff,                 JOINT STIPULATION AND ORDER FOR:
15
21    vs.
                                              (1) DISMISSAL WITH PREJUDICE OF
22   AMAZING FACTS INTERNATIONAL;             CAUSES OF ACTION 1 THROUGH 10, 12,
16   ANDREW TAYLOR; and DOES 1                13, AND 15 AGAINST DEFENDANT
23   through 50, inclusive,                   AMAZING FACTS INTERNATIONAL;
17                 Defendants.
24
                                              (2) DISMISSAL WITH PREJUDICE OF
25
18
                                              ENTIRE ACTION AGAINST DEFENDANT
                                              ANDREW TAYLOR;
26
19                                            (3) DISMISSAL WITHOUT PREJUDICE
27
                                              OF PUNITIVE DAMAGES ALLEGATIONS
20
28
     _______________________________________________________________________________
                                            -1-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AND REMAND
                                                   AGAINST DEFENDANT AMAZING
11
                                                   FACTS INTERNATIONAL; AND
2
2                                                  (4) FOR REMAND OF ACTION TO STATE
3
                                                   COURT
34
                                                    [Formerly California Superior Court, County of
5                                                   Placer, Case No. SCV 0043196]
4
6
                                                   Complaint Filed: June 18, 2019
57                                                 Trial Date: No date set

8           The parties to this action, acting through counsel, after meeting and conferring, and pursuant
6
 9
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate as follows:
 7
10
            A.      Plaintiff PAMELA LASCOE shall dismiss with prejudice causes of action 1 through
11
 8
     10, 12, 13 and 15, (except the three (3) state law causes of action 11, 14, and 16) in Plaintiff’s
12
 9
13   Complaint alleged against DEFENDANT AMAZING FACTS INTERNATIONAL. Specifically,

10
14   Plaintiff PAMELA LASCOE dismisses with prejudice the following causes of action in Plaintiff’s
15   Complaint alleged against DEFENDANT AMAZING FACTS INTERNATIONAL:
11
16
                    1.     Hostile Work Environment Based on Sex/Gender & Disability: 42 U.S.C.
12
17                         §2000e2 and §12112;
18
13                  2.     Hostile Work Environment Based on Sex/Gender & Disability: Gov. Code
19                         §12940, subd. (J);
14
20                  3.     Discrimination Based on Disability: 42 U.S.C. §12112;
15
21                  4.     Discrimination Based on Disability: Gov. Code §12940, subd. (a);
22
16                  5.     Discrimination Based on Sex/Gender: 42 U.S.C. §2000e2;
23
17                  6.     Discrimination Based on Sex/Gender: Gov. Code §12940, subd. (a);
24

25
                    7.     Retaliation: 42 U.S.C. §2000e-3(a), §12112, and §12203;
18
26                  8.     Retaliation in Violation of FEHA: Gov. Code §12940, subd. (h);
19
27                  9.     Failure to Accommodate in Violation of Title I & V: 42 U.S.C. §12112 and
20
                           §12203;
28
     _______________________________________________________________________________
                                            -2-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AND REMAND
                    10.      Failure to Accommodate in Violation of FEHA: Gov. Code §12940, subd.
11
                             (m);
2
2                   12.      Failure to Prevent Discrimination, Harassment, and Retaliation: Gov. Code
3
                             §12940, subd. (k);
34
                    13.      Failure to Engage in Interactive Process: Gov. Code c, subd. (n); and
5
4
                    15.      CFRA Interference: Gov. Code §12945.2 et seq.
6
57
            B.      Pursuant to California Code of Civil Procedure §425.14, Plaintiff PAMELA
8
6
     LASCOE shall dismiss without prejudice all of the punitive damage allegations and the prayer for
 9
 7   punitive damages in Plaintiff’s Complaint alleged against DEFENDANT AMAZING FACTS
10

11
 8   INTERNATIONAL because AMAZING FACTS INTERNATIONAL is a non-profit religious

12
 9
     corporation.
13
            C.      Plaintiff PAMELA LASCOE shall dismiss with prejudice this action in its entirety
10
14
     against Defendant ANDREW TAYLOR, individually.
15
11
16          D.      Subject to the foregoing dismissals, this action, with the three (3) remaining state law
12
17   causes of action, nos. 11, 14 and 16 stated herein, shall be remanded back to the California Superior
18
13   Court for Placer County, California, Case No. SCV 0043196. The three (3) remaining state law
19
14   causes of action are:
20
                    11.      Violation of California Labor Code §§98.6 & 1102.5 (stated in the body of
15
21
                             the Complaint as “Whistleblower Retaliation in Violation of Labor Code
22                           Sections 98.6 and 1102.5;
16
23                  14.      Violation of Labor Code §§6310 & 6311; and
17
24                  16.      Wrongful Termination in Violation of Public Policy (stated in the body of the
25                           Complaint as “Adverse Employment Action in Violation of Public Policy”).
18
26
19          E.      Plaintiff PAMELA LASCOE stipulates that, following the completion of the remand
27

20
28   process with the California Superior Court for Placer County, California, Case No. SCV 0043196,
     _______________________________________________________________________________
                                            -3-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AND REMAND
     DEFENDANT AMAZING FACTS INTERNATIONAL shall have to and including September 30, 2019
11
2    to respond to Complaint.
2
3
            F.     Each party to bear its own attorney’s fees and costs, limited to this stipulation for
34
     dismissals and remand.
5
4
     AGREED:
6
57
     Dated: August 1, 2019                              /s/Douglas K. Scheller, Jr.
8                                                By:   (as authorized on August 1, 2019)
6
                                                        Lawrance A. Bohm, Esq.
 9
                                                        Zane E. Hilton, Esq.
 7                                                      Douglas K. Scheller, Jr., Esq.
10
                                                        BOHM LAW GROUP, INC.
11
 8                                                      4600 Northgate Boulevard, Suite 210
                                                        Sacramento, CA 95834
12
 9
13                                                      Attorneys for Plaintiff, Pamela Lascoe

10
14

15   Dated: August 1, 2019                                /s/Robert Postar
11
                                                 By:     (as authorized on August 1, 2019)
16
                                                         Robert Postar, Esq.
12                                                       HIROSHIMA DAGGETT
17
                                                         10933 Trade Center Drive, Suite 108
18
13                                                       Rancho Cordova, CA 95670
19                                                       Attorneys for Defendants
14
20                                                      AMAZING FACTS INTERNATIONAL
                                                        and ANDREW TAYLOR
15
21

22
16
23
17
24

25
18
26
19
27

20
28
     _______________________________________________________________________________
                                            -4-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AND REMAND
                                                    ORDER
11
2           The stipulation is approved. The causes of action 1-10, 12, 13, and 15, stated herein against
2
3
     DEFENDANT AMAZING FACTS INTERNATIONAL are hereby dismissed with prejudice. The
34
     punitive damages allegations and the prayer for punitive damages in Plaintiff’s Complaint alleged
5
4
     against DEFENDANT AMAZING FACTS INTERNATIONAL are hereby dismissed without prejudice
6
57   pursuant to California Code of Civil Procedure §425.14 because AMAZING FACTS

8    INTERNATIONAL is a non-profit religious corporation. The entire action against Defendant
6
 9
     ANDREW TAYLOR, individually, is dismissed with prejudice.
 7
10
            Subject to the foregoing dismissals, this action, with the three (3) remaining state causes of
11
 8
     action against DEFENDANT AMAZING FACTS INTERNATIONAL, nos. 11, 14 and 16 stated herein,
12
 9
13   shall be remanded back to the California Superior Court for Placer County, California, Case No.

10
14   SCV 0043196.
15
11          This Court finds that Plaintiff PAMELA LASCOE stipulated that, following the completion
16
12   of the remand process with the California Superior Court for Placer County, California, Case No.
17

18
     SCV 0043196, DEFENDANT AMAZING FACTS INTERNATIONAL shall have to and including
13
19   September 30, 2019 to respond to Complaint.
14
20          All parties to bear their own attorney’s fees and costs limited to this stipulation for dismissals
15
21
     and remand.
22
16          The Clerk is directed to act to forthwith remand this action to the California Superior Court
23
17   for Placer County, California.
24

25
18
26   Dated: August 1, 2019                                /s/ John A. Mendez
19                                                        HONORABLE JOHN A. MENDEZ
27
                                                          United States District Court Judge
20
28
     _______________________________________________________________________________
                                            -5-
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AND REMAND
